 418DECISIONS OF NATIONAL LABOR RELATIONS BOARDCheeseBarn, Inc.,d/b/a HickoryFarmsof Ohio andRetailClerks Union Local No. 1105,affiliated withRetailClerksInternational Association,AFL-CIO.Case 19-CA-7619January 19, 1976DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn September 29, 1975, Administrative Law JudgeGeorge Christensen issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the General Coun-sel filed a brief in support of the Administrative LawJudge's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and briefsand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge and herebyorders that Respondent, Cheese Barn, Inc., d/b/aHickory Farms of Ohio, Seattle, Washington, its offi-cers, agents, successors, and assigns, shall take theaction set forth in the said recommended Order.DECISIONSTATEMENT OF THE CASEGEORGE CHRISTENSEN, Administrative Law Judge: OnJune 17, 1975, I conducted a hearing at Seattle, Washing-ton, to try issues raised by a complaint issued on April 17,1975, on the basis of a charge filed by the Retail ClerksUnion Local No. 1105, affiliated with Retail Clerks Inter-national Association, AFL-CIO,' on March 18, 1975. Thecomplaint alleged Cheese Barn, Inc., d/b/a Hickory Farmsof Ohio,' violated Section 8(a)(1) and (5) of the NationalLabor Relations Act, as amended (hereafter called theAct), by insisting upon the continued inclusion and perfor-mance of a provision in a collective-bargaining agreementiHereafter called the Union.2Hereafter called the Respondent or the Companywith the Union requiring ratification of that agreement bya majority of its employees covered thereby.The Company conceded it refused to agree to theUnion's proposed deletion of the ratification provisionfrom the proposed agreement and to sign the agreementwith that provision deleted; the Company contends, how-ever, it did not thereby violate the Act.The issues are: (1) Whether the Company violated theAct by refusing to consent to the Union's request that theratification provision be deleted from the agreement; and(2) whether the Company violated the Act by refusing toexecute the agreement the Union proffered, containing allthe terms agreed upon previously except the ratificationprovision.The parties appeared by counsel at the hearing and wereafforded full opportunity to produce evidence, examineand cross-examine witnesses, argue, and file briefs. Briefshave been received from the General Counsel and theCompany.Based upon my review of the entire record,' observationof the witnesses, perusal of the briefs and research, I enterthe following:FINDINGS OF FACT1.JURISDICTION AND LABOR ORGANIZATIONThe complaint alleged,the Companyadmitted, and Ifind that theCompany atall times pertinent was an em-ployer engaged in commerce in a business affecting com-merce, andthe Union wasa labor organization as thoseterms are defined in Section2(2), (5), (6),and (7) of theAct.II.THE ALLEGED UNFAIR LABOR PRACTICESA. Facts 4In March of 1974 5 the Board issued aGissel-type 6orderdirecting the Company to bargain with the Union concern-ing the rates of pay, wages, hours, and working conditionsof a unit of its employees consisting of "all employees atthe Northgate store, excluding supervisors and guards."The Northgate store is one of a number of stores operat-ed by the Company in the State of Washington. The Com-pany is a retail seller of cheeses and other specialty fooditems.Upon receipt of the Board's Order, Rodger Derby, presi-dent of the Company,7 retained Robert Nelsen and Associ-ates, Inc., of Seattle 8 to bargain on its behalf with the3 I grant the General Counsel's motion to correct the transcript, the errorshave been noted and corrected.4 The facts are undisputed. They were either admitted, stipulated, or arebased upon the mutually corroboratory or undisputed testimony of theCompany and the Union negotiators.5All dates hereafter refer to 1974 unless otherwise specified.6 N L R.B v. Gissel Packing Co, Inc,395 U.S 575 (1969).7An admitted supervisor and agent of the Company acting on its behalf8Between March 29-September 21, Donald Dittman and Robert Nelsenof Nelsen and Associates acted on the Company's behalf in conducting thenegotiations; after September 21 Nelsen alone acted on the Company's be-half, it was admitted that Nelsen and Dittman were supervisors and agentsof the Company acting on its behalf at all times pertinent, and I so find.222 NLRB No. 62 HICKORY FARMS OF OHIOUnion foran-agreementcovering its Northgatestore em-ployees.On March 29 Nelsen and Dittman met with MervynHenderson, the Union's president, Allen Berglund, its sec-retary-treasurer, and Thomas Ducharme and Claude Li-day, its business representatives. The Union presented as aproposedagreementwith the Company its standard gro-cery agreement covering King-Snohomish counties. Theparties agreed the initial contract would be a 1-year agree-ment.On April 17, Dittman countered with a proposed con-tract which contained,inter alia,a duration provision for a1-year term, with the dates blank.The parties met for the second time on April 25 anddiscussed the Company proposal. In the course of themeeting, the Union informed the Company it intended tosubmit any contract agreed upon in the negotiations to theaffected employees for ratification.As a result of the April 25 discussion, on May 15 Ditt-man submitted a second proposed contract containing anumber of revisions from the April 17 proposed contract.The duration provision of this proposed contract continuedto provide a 1-year term with the dates filled in-July 1,1974, through June 30, 1975.9On June 4, the Union submitted, a list of proposed revi-sions to the Company's proposed May 15, 1974, contract,about 12 in number, and stated, with reference to the ter=mination provision, it should be for 1 year from the date ofemployee ratification.The parties met again on June 26, July 16, September 20,and October 2. On the latter date, Dittman submitted athird proposed contract containing a revised duration pro-vision reading the contract would be effective for 1 yearfrom the date of ratification.10 By this time the differencesbetween the parties were narrowed to three issues.On October 7 Nelsen advised the Union the Companywas willing to accept the Union's proposals regarding twoof the three remainingissues indispute,whereupon theUnion withdrew its proposal concerning the third and re-maining issue.The, parties agreed they had a contract. TheUnion negotiators advised the Company they would rec-ommend and secure ratification and scheduled an October8 meeting of the affected employees for that purpose.At the October 8 union meeting, the employees voted toreject,the agreement.The Union went back to the Company and sought itsagreement to modifications of certain substantive provi-sions of the agreement, without success.On February 19, 1975, the Union submitted to Nelsenfor company signature four copies of the October 7 agree-ment signed by its president, with one change-substitu-tion as to the effective date, the date of signing, rather thanthe date of ratification.Nelsen sent the contracts to Derby.On February 21, 1975, Derby advised Nelsen (in writing)he would not sign or agree to the February 19, 1975, con-tract or any contract other than one requiring employee9 The parties thought they would have an agreement prior to July 110Neither of the parties placed much significance on this change, it wasnot discussed prior or subsequent to its insertion419ratification as a condition precedent.On March 7, 1975, Nelsen advised the Union of Derby'sposition. The Company at all times since has continued toadhere to that position.B. Analysis and ConclusionsThe Board has consistently held that, while an employerand the union representing his employees may voluntarilyagree to condition theiragreementupon ratification by theaffected employees, the employerwho insistsupon such acondition over union objection violatesSection8(a)(5) and(1) of the Act.11The Board held both union ratification (by vote of itsmembership or governing board) and employerratification(by vote of its board of directors or stockholders)are inter-nal procedures and therefore nonmandatory subjects forcollective bargaining;insistencethereupon,as the sole is-sue preventing full and final agreement, is violative of theAct.In this case the question of ratification arose when theUnion responded to the Company's May 15 contract pro-posal,wherein the proposed contract provided a 1-yearterm extending from July 1, 1974, through June 30, 1975,with the suggestion that the July 1, 1974, effective date andJune 30, 1975, expiration date might not be realistic in thesense theUnion might not be able to complete its ratifica-tion procedures by the former date (July 1). The Unionconveyedthismessageas part of its June 4 list of proposedrevisions to the Company's May 15 proposal in the follow-ing language: "19.1 (the duration provision) Dates subjectto time of ratification." The Union's June4 comment obvi-ously was prompted by its observation thatitwasunlikelythe parties, with severalmaterial issues stillin dispute (asevidenced by the Union's June 4 letter), would be able toreach final agreement in time for the Union to submit suchagreement to its members for ratification before July 1.Thus the Union's June 4 letter wasnota unionproposalthat ratification be made a condition precedent to effectua-tion of the final agreement.Picking up the Umon's comment,the Company'sthird(October 2) contract proposal provided the contract wouldbe effective for 1 year from the date the Unionsecuredratification thereof.The new language of the duration provisionpassed un-noticed and was not discussed by the parties, intent as theywere on securing agreement on the threesubstantive issuesstill separating them (which were resolved on October 8).The proposal that the October8 agreementnot be effectiveuntil the Union secured a majority vote ratifyingits termsdid not become a disputedissueuntil the, Company ad-vised the Union,in itsMarch 7, 1975, rejection of theUnion's February 19, 1975, request that the Company signa contract (already signed by the. Union)containing ev-erything set forth in the October 8 agreement other thanlanguage statingthe 1-year term the parties had agreedupon would date from the date of execution thereof. By itsMarch 7, 1975, refection of the Union's February 19, 1975,n C & W Lektra Bat Co,209 NLRB 1038 (1974);SoutheasternMichiganGas Company,206 NLRB 60 (1973);Southland Dodge, Inc.,205 NLRB 276(1973);Houchens Market of Elizabethtown, Inc.,155 NLRB 729 (1965) 420DECISIONS OF NATIONAL LABOR RELATIONS BOARDproposed contract and insistence on union submission ofthe agreed-upon rates of pay, wages, hours, and workingconditions to a vote of its members as a condition prece-dent to effectuation of the contract, the Company insisted,as the sole issue preventing agreement, on union agreement(over its opposition) to a nonmandatory subject for collec-tive bargaining and thereby violated the Act. Such is theteaching of theLektra Batand other cases cited heretoforein footnote 11,supra.I therefore find and conclude that, by its insistence onand after March 7, 1975, against union opposition that thecontract contain a provision requiring the Union to secureemployee ratification of the balance of its terms, the Com-pany violated Section 8(a)(5) and (1) of the Act.CONCLUSIONS OF LAW1.At all times pertinent the Company was an employerengaged in commerce in a business affecting commerce,and the Union was a labor organization, as those terms aredefined in Section 2(2), (5), (6), and (7) of the Act.2. Since March 1974 the Union has been the duly desig-nated exclusive collective-bargaining representative of aunit of the Company's employees consisting of "all em-ployees at the Northgate store, excluding supervisors andguards."3.By refusing to sign the collective-bargaining agree-ment signed by the Union and submitted to the Companyon February 19, 1975, unless that agreement contained aprovision requiring the Union to secure employee ratifica-tion thereof, the Company violated Section 8(a)(5) and (1)of the Act.THE REMEDYHaving found the Respondent engaged in an unfair la-bor practice, I shall recommend that it be directed to ceaseand desist therefrom and take affirmative action designedto effectuate the purposes of the Act.It shall be recommended that the Company be orderedto cease and desist from failing and/or refusing to executethe February 19, 1975, contract signed by the Union andproffered to the Company for its signature, and from fail-ing and/or refusing to bargain with the Union at its requestconcerning the rates of pay, wages, hours, and workingconditions of the unit employees.It shall further be recommended that the Company bedirected to recognize the Union, to bargain with the Unionat its request concerning the rates of pay, wages, hours, andworking conditions of its employees in the unit heretoforeset forth, to execute the February 19, 1975, contract prof-fered by the Union for the Company's signature, and togrant such benefits and to make such payments as arecalled for under the terms of that contract, either to theUnion or to the employees, both retroactively and pro-spectively, from February 21, 1975.12Upon the basis of the foregoing findings of fact,conclu-sions of law, and the entire record, and pursuant to Section10(c) of theAct, Irecommend that the Board issue thefollowing recommended:ORDER 13Respondent, Cheese Barn, Inc., d/b/a Hickory Farms ofOhio, Seattle,Washington, its officers, agents, successors,and assigns shall:1.Cease and desist from failing and/or refusing to exe-cute the contract submitted to the Company by the Unionand signed by it on February 19, 1975, and further ceaseand desist from failing and/or refusing to bargain with theUnion at its request concerning the rates of pay, wages,hours, and working conditions of its employees within theunit set out heretofore.2.Take the following affirmative action designed to ef-fectuate the purposes of the Act:(a)Recognize the Union as the exclusive collective-bar-gaining representative of its employees within the unit de-scribed heretofore, bargain with it at its request concerningthe rates of pay, wages, hours, and working conditions ofits employees within that unit, execute the contract signedby the Union and submitted to it on February 19, 1975,and make the Union and the unit employees whole for anylossesthey may have suffered by reason of the Company'sfailure and/or refusal to execute that contract and complywith its terms from and after February 21, 1975.(b)Comply with all terms and conditions of the contractjust referred to both for the balance of its term and retroac-tively.(c)Post at its Northgate store copies of the enclosednotice marked "Appendix B." 14 Copies of said notice, onforms provided by the Regional Director for Region 19,after being signed by an authorized representative of theCompany, shall be posted immediately upon receipt there-of, and maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to insure that such notices are not altered, de-faced, or covered by other material.(d)Notify the Regional Director for Region 19, in writ-ing, within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.12The recordcontainsevidence that Derby advised Nelsen in writing onFebruary 21, 1975, that he would not sign or agree to the February 19, 1975,contract signed by the Union and submitted to the Companyfor signatureon February 19, from that I presume that by February 21 the Company hadreceived the February 19, 1975, contract signed by the Union13 In the eventno exceptions are filed as provided by Sec 102.46 of theRules and Regulationsof the National LaborRelations Board, the findings,conclusions and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by theBoard and becomeits findings, conclusions, and Order and all objections thereto shall hedeemed waived for all purposes.14 In the eventthe Board's Order is enforced by a Judgment of a UnitedStates Court of Appeals, the wordsin the noticereading "Posted by Orderof the National LaborRelationsBoard" shall read "PostedPursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board " HICKORY FARMS OF OHIO421May 17, 1976ORDER CLARIFYING DECISION ANDORDERBY CHAIRMAN MURPHY AND MEMBERS JENKINSAND PENELLOOn January 19, 1976, the Board issued a Decisionand Order in the above-entitled proceeding' findingthat Respondent had violated Section 8(a)(5) and (1)of the Act by refusing to sign a collective-bargainingagreement.TheOrder requiredRespondent to"make the Union and the unit employees whole forany losses they may have suffered by reason of theCompany's failure and/or refusal to execute thatcontract and comply with its terms from and afterFebruary 21, 1975." Thereafter, a disagreement aroseas to the meaning of the above-quoted language inconnection with Respondent's attempt to complywith the Order. The General Counsel contended thatthe Order requires Respondent to pay to the Unionalldues and initiation fees which would have beenpaid by union members during the 1-year term of thecontract but were not paid. Respondent, on the otherhand, asserted that since the contract involved hadno dues-checkoff provision and no provision requir-ingRespondent to collect initiation fees for theUnion the Order did not require Respondent to payto the union dues or initiation fees which Respon-dent was not required to collect under the contract.On April 22, 1976, Respondent filed a motion forreconsideration and clarification of the Board's Or-der. On April 28, 1976, General Counsel filed a mem-orandum in opposition to the motion.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the Decision and Orderin this case, Respondent's motion, the GeneralCounsel's opposition, and the entire record in thecase, and finds merit in Respondent's motion.InSouthland Dodge, Inc.,205 NLRB 276, fn. 1(1973), the Board stated:Respondent has excepted to the Administra-tive Law Judge's recommendation that it reim-burse the Union for any loss of dues resultingfrom Respondent's unlawful refusal to sign thecollective-bargaining agreement reached by theparties.We find merit in the exception and shalldelete this provision from the Order. The Boardhas ordered dues reimbursement in appropriatecases only where employees have individuallysigned dues checkoff authorizations. There is noevidence of such signing in this case. According-ly, the proposed remedy is inappropriate.OgleProtection Service, Inc.,183 NLRB 682;CreutzPlating Corporation,172 NLRB 1.General Counsel argues that the Board intended,sub silentio,to overrule theSouthland Dodgedecision.The Board had no such intention. As employees hadnot signed dues-checkoff authorizations in behalf oftheUnion and, moreover, the contract which Re-spondent unlawfully refused to sign contained no re-quirement that Respondent check off dues and initi-ation fees in behalf of the Union, we find thatRespondent was not required to reimburse the Unionfor dues and initiation fees which it failed to collectfrom employees during the term of the contract. Ac-cordingly, we shall clarify the Decision and Order asrequested by Respondent.ORDERIt is hereby ordered that said Decision and Orderbe, and it hereby is, clarified as follows:1.Substitute the following for paragraph 2(a) ofthe existing Order:"(a)Recognize the Union as the exclusive collec-tive-bargaining representative of its employees withinthe unit described heretofore; bargain with it at itsrequest concerning the rates of pay, wages, hours,and working conditions of its employees within thatunit; execute the contract signed by the Union andsubmitted to it on February 19, 1975; and make theunit employees whole for any losses they may havesuffered by reason of the Company's failure and/orrefusal to execute that contract and comply with itsterms from and after February 21, 1975."2.Substitute the attached notice for the notice rec-ommended by the Administrative Law Judge andadopted by the Board in its original Order.'222 NLRB No 62APPENDIX BNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to execute the agreementsigned by Retail Clerks Union Local No. 1105,affiliated with Retail Clerks International Asso-ciation, AFL-CIO, and submitted to us for oursignature on February 19, 1975.WE WILL NOT fail or refuse to bargain with the 422DECISIONSOF NATIONALLABOR RELATIONS BOARDaforesaidUnion at its request concerning therates of pay, wages, hours, and working condi-tions of a unit of our employees consisting of allof our employees at the Northgate store, exclud-ing supervisors and guards.WE WILL recognize the above Union as the ex-clusive 'collective-bargaining representative ofour employees in the above unit.WE WILL meet and negotiate with the aboveUnion concerning the rates of pay, wages, hours,and'working conditions of our employees in theabove unit at its request.WE WILL execute the contract we negotiatedwith the above Union covering the rates of pay,wages, hours, and working conditions of theaforesaid unit employees and submitted to usfor our signature on February 19, 1975, by theUnion.WE WILL comply with all of the terms andconditions of that agreement, both retroactivelyand prospectively.WE WILL make the unit employees whole forany losses they may have suffered by our failureto observe the rates of pay, wages, hours, andworking conditions set out in the- aforesaidCHEESEFARMS, INC.,d/b/aHICKORYFARMS OF OHIO